ORDER
Restani, Judge:
This order relates to the Order Establishing Claims Resolution Procedure, U.S. Shoe Corp.v. United States, Slip Op. 98-126, No. 94-11-00668, 1998 WL. 544680 (Ct. Int’l Trade Aug. 28, 1998).
The court has considered the defendant’s statement that for purposes of the harbor maintenance tax certification form, “authorized representative of plaintiff” does not mean plaintiffs’ counsel before this court. This distinction among the use of the term “authorized representative” in various forms was not made clear at the time the forms were submitted to the court for approval, or before the court approved the Claims Resolution Procedure.
Whatever extra assurance of accuracy or accountability defendant believes it will attain from signature by an in-house agent of a plaintiff is outweighed by inconvenience to the plaintiffs. Counsel are agents and may bind their principals. They are also officers of the court.
The court finds that duly “authorized representative of plaintiff” includes counsel if so authorized.